JONES, Chief Judge.
This action was commenced under Section 33 of the Merchant Marine Act of 1920, 46 U.S.C.A. §. 688, the Jones Act, to recover damages for injury to the complainant allegedly caused by the negligence of the defendant and the unseaworthiness of its vessel.
Defendant moves the court for judgment on the pleadings.
It appearing that the same issues were formerly raised between the same parties in Civil No. 53 C 297 in the United States District Court for the Northern District of Illinois, Eastern Division, and that on stipulation of the parties, in which plaintiff’s attorney joined, an order was entered dismissing the case with prejudice and without costs, the order there entered is res judicata as to this action.
If plaintiff is entitled to any relief it must be in the Illinois court, the proceedings and judgment in which may not be attacked collaterally here.
Accordingly, defendant’s motion must be and is granted. •